Citation Nr: 1312027	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-45 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Affairs Medical Center in New Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement for unauthorized non-VA medical expenses incurred as an inpatient from March 27, 2010 to April 2, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant served on active duty from December 1961 to January 1962. 

This matter came before the Board of Veterans' Appeals (Board) from a July 2010 determination by the Department of Veterans' Affairs Medical Center (VAMC) in New Orleans, Louisiana, that the appellant was not entitled to payment or reimbursement for unauthorized non-VA medical expenses incurred as an inpatient from March 27, 2010 to April 2, 2010. 

In August 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the appellant testified that part of his medical expenses were paid by Medicare.  The Veteran testified that VA would not reimburse him for the remainder of his expenses on the basis that he had other medical insurance providers.  However, he testified that his only medical insurance providers were Medicare and VA.  

The Board notes that the records received from the RO contain no information identifying the submitted expenses or indicating what portion of such expenses, if any, was paid or not paid.  More specifically, the record was unclear as to what inpatient expenses had been paid or covered by Medicare Part A, and what expenses were not paid. 

Accordingly, the appeal is REMANDED to the Medical Center in New Orleans, Louisiana via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is appropriate so that the Board can determine whether the appellant has any outstanding medical expenses for inpatient care, and, if so, the Medical Center must more fully explain why he is or is not entitled to reimbursement from VA. 

In other words, if it is determined that some portion of the appellant's inpatient medical expenses have not been paid as a result of his coverage by Medicare Part A, the appellant may be eligible for reimbursement for these expenses by the VA. However, before an overall determination can be made, an inquiry must be made of the care providers as to whether the appellant has any outstanding medical expenses.  Thus, the claim will be remanded to the VAMC in New Orleans, Louisiana, for additional action including an audit of the appellant's account.  The VA will notify the appellant if further action on his part is needed and/or required. 

Accordingly, the case is REMANDED for the following action:

1.  The New Orleans, Louisiana VAMC should contact the healthcare providers who provided inpatient care to the appellant from March 27, 2010 to April 2, 2010, and determine what expenses have been paid as a result of the appellant's enrollment in Medicare Part A, and what medical expenses have not been paid as of this date.  If the healthcare provider is no longer in business, this must be specifically noted in the claims folder.  The VAMC is hereby put on notice that it must specifically annotate which healthcare providers were contacted, what medical expenses were paid, and any amounts that still may be owed to that healthcare provider. The results obtained by the VAMC should be included in the claims folder for review.

2. The VAMC should contact the appellant and inform him of the health care providers reporting of expenses involving inpatient medical care that have not yet been paid.  The appellant should be asked whether he concurs with the financial data obtained.  If the appellant disagrees with the financial data, the VAMC should inquire as to the basis of his disagreement; i.e., has the expense been double-billed, was a particular expense paid via Medicare Part A, etc.  Any information obtained from the appellant should be included in the claims folder for review. 

3. The VAMC should then set forth in the record a written paid and due audit of the appellant's inpatient care for the period in question.  This audit should reflect, on a day-to-day basis, the amounts actually paid by Medicare Part A, as well as the amounts properly due.  The audit must include a summary that provides, in detail, which expenses have been paid, which obligations are still due, which obligations have been paid by VA and/or Medicare Part A, and any remaining monies that may still be due to any of the healthcare providers.  

The VAMC is further reminded that this financial audit should provide sufficient information, including comments and notes, that will allow for the Board to adequately validate the completeness of the financial records obtained, and will allow for the Board to fairly represent all costs incurred by all parties.  The audit should provide all financial information in accordance with Generally Accepted Accounting Principles (GAAP).

If the VAMC believes that it is unable to accomplish this tasking, then the VAMC should request assistance from the New Orleans Regional Office.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative.  Finally, the audit should contain a total amount owed to all healthcare providers. 

4. The VAMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________

ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

